IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Ryan DuBoise,                                      :
                        Petitioner                 :
                                                   :
                v.                                 :
                                                   :
Bob Rumcik,                                        :   No. 566 M.D. 2020
                        Respondent                 :   Submitted: January 21, 2022


BEFORE:         HONORABLE ANNE E. COVEY, Judge
                HONORABLE MICHAEL H. WOJCIK, Judge
                HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge

OPINION BY
JUDGE COVEY                                                   FILED: June 7, 2022

                Before this Court is Ryan DuBoise’s (DuBoise) Application for
Summary Relief (Application) seeking judgment in his favor and against State
Correctional Institution at Forest’s (SCI-Forest) Medical Records Custodian, Bob
Rumcik (Rumcik), who is represented by the Pennsylvania Department of
Corrections (collectively, DOC). After review, this Court denies the Application.


                                           Background1
                DuBoise is an inmate at SCI-Forest. On May 9, 2020, DuBoise
submitted an Inmate Request to Staff Member (Request) to Rumcik, together with a
DC-108 Authorization for Release of Information form (Form DC-108), to obtain
his mental health treatment records for the period from July 1, 2017 to December
20, 2018, “regarding all aspects of treatment, sessions, etc.[,] . . . for litigation and




      1
          All facts are as alleged in the pleadings.
personal file keeping.”2 DOC New Matter Ex. A at 2; see also DOC Ans. ¶¶ 5-6;
DOC New Matter Ex. A at 1. On May 12, 2020, Rumcik denied DuBoise’s Request,
stating: “Per policy, you cannot have copies of your mental health records. They
can only be discussed with the psychiatrist/psychologist.” DOC Ans. ¶ 6.
              On October 6, 2020, DuBoise filed a pro se Petition for Review in the
nature of a complaint in mandamus (Petition), wherein he claimed that DOC violated
his statutory rights to obtain his mental health treatment records under Section
6155(b)(1) of the act commonly referred to as the Medical Records Act (MRA)3 and
Section 111 of the Mental Health Procedures Act (MHPA),4 and requested this Court
to compel DOC to release the records to him.
              On November 6, 2020, DOC filed Preliminary Objections to the
Petition, arguing that DuBoise has no clear right to relief, and the Petition should be
dismissed because: (1) a correctional medical facility is not a health care facility, as
defined in the Health Care Facilities Act (HCFA),5 to which the MRA applies (First
Preliminary Objection); and (2) DuBoise’s treatment was not rendered at a mental
health facility governed by the MHPA (Second Preliminary Objection).                    On
November 30, 2020, DuBoise filed an Answer opposing DOC’s Preliminary
Objections.
              On May 21, 2021, this Court sustained DOC’s Second Preliminary
Objection, overruled DOC’s First Preliminary Objection because it did not appear
with certainty that DuBoise could not succeed in his mandamus challenge under the

       2
          DOC asserted and DuBoise admitted: “[Form] DC-108 [] provides a mechanism by which
prisoners can release their records to outside individuals [for various purposes].” DOC New
Matter ¶ 5; see also DOC New Matter Ex. B at 3-12 - 3-13.
        3
          42 Pa.C.S. § 6155(b)(1) (relating to patient rights to records).
        4
           Act of July 9, 1976, P.L. 817, as amended, 50 P.S. § 7111 (relating to record
confidentiality).
        DuBoise also relies on Christy v. Wordsworth-at-Shawnee, 749 A.2d 557 (Pa. Cmwlth.
2000), to support that DOC violated his statutory rights.
        5
          Act of July 19, 1979, P.L. 130, as amended, 35 P.S. §§ 448.101-448.904b.
                                             2
MRA, and ordered DOC to answer the allegations in DuBoise’s Petition relating to
the MRA. See DuBoise v. Rumcik (Pa. Cmwlth. No. 566 M.D. 2020, filed May 21,
2021) (DuBoise I), slip. op. at 4-8.
             On June 16, 2021, DOC filed an Answer and New Matter to DuBoise’s
Petition. Relevant to the Application, DOC asserted in New Matter that Section
3.B.7.d.(1)-(2) of the DC-ADM 003, Release of Information Procedures Manual
(Manual), generally prohibits inmates from having copies of their mental health
treatment records (Policy), unless the records are obtained through the discovery
process in pending pro se litigation. See DOC New Matter ¶¶ 7, 11; see also DOC
New Matter Ex. B at 3-12 - 3-13. DOC added that “a prisoner is permitted to review
and discuss his mental health treatment and the contents of his [] record with mental
health staff, upon request.” DOC New Matter ¶ 10; see also DOC New Matter Ex.
B at 3-12.
             In addition, DOC recited that the MRA imposes a duty on medical care
providers, like hospitals, to timely produce medical records upon receipt of a
subpoena for use in litigation. See DOC New Matter ¶ 13. DOC added:

             15. . . . [T]he MRA itself provides no statutory remedies
             or private causes of action for alleged violations of the
             [MRA], and so [DuBoise] has failed to state a claim upon
             which relief can be granted.
             16. Neither [DOC] nor SCI-Forest is a “health care
             provider” or a “health care facility” as contemplated by the
             MRA, and so [DuBoise] has failed to state a claim upon
             which relief can be granted.
             17. [DuBoise] did not make his [R]equest to obtain his
             mental health records for a proper purpose under the
             MRA; that is, [DuBoise] did not subpoena his mental
             health records for use in [pro se] litigation as contemplated
             by the MRA.



                                          3
DOC New Matter ¶¶ 15-17. DOC further contended, inter alia, that Rumcik did not
deprive DuBoise of any rights, privileges, or immunities secured to him by the
United States (U.S.) or Pennsylvania Constitutions or federal or state law.6 See DOC
New Matter ¶¶ 22-23, 25-26. DOC maintained that the Policy “reflects [DOC’s]
legitimate penological interest in maintaining safe and effective treatment
relationships between mental health staff, including psychologists, psychiatrists and
other clinicians, and prisoners[,]” DOC New Matter ¶ 8, and “avoid[s] the damage
that could occur to the treatment relationship should an inmate have access to the
candid notes and impressions of mental health staff.” DOC New Matter ¶ 9.
              On July 6, 2021, DuBoise filed his Response to DOC’s New Matter.
Therein, DuBoise acknowledged DOC’s Policy, and that the Policy allows inmates
to review and discuss their treatment with mental health staff upon request, but
asserted that it violates his statutory right under the MRA, and his constitutional right
to equal protection. See DuBoise Resp. to New Matter ¶¶ 7-8, 10-11, 22-23, 25-26.
DuBoise declared that he is no longer being treated by mental health staff, and DOC
has not afforded him the opportunity to discuss his treatment records with staff.7 See
DuBoise Resp. to New Matter ¶ 10. DuBoise also admitted that he is not engaged
in ongoing pro se litigation. See DuBoise Resp. to New Matter ¶¶ 11-12. In addition,
DuBoise retorted that DOC cannot apply its penological interest wholesale but,
rather, must review it on a case-by-case basis and present credible evidence thereof.
See DuBoise Resp. to New Matter ¶ 9. DuBoise denied that the MRA does not
afford him a statutory remedy, that DOC is not a healthcare facility subject to the



       6
          DOC’s New Matter included a lengthy list of other general defenses not relevant to this
Court’s analysis of the Application, all of which DuBoise denied. See DOC New Matter ¶¶ 19-
22, 24, 27; see also DuBoise Resp. to New Matter ¶¶ 19-22, 24, 27.
        7
          However, DuBoise did not aver in the pleadings that he made a request to discuss his
mental health treatment with staff.
                                               4
MRA, and that the MRA required him to subpoena his records. See DuBoise Resp.
to New Matter ¶¶ 15-18.
             On September 7, 2021, after the pleadings were closed, DuBoise filed
the Application, seeking judgment on the pleadings in his favor and against Rumcik.
On September 21, 2021, DOC opposed the Application. The Application is now
ripe for review.


                                       Discussion
             Initially, Pennsylvania Rule of Appellate Procedure 1532 provides that,
“similar to the type of relief envisioned by the Pennsylvania Rules of Civil Procedure
regarding judgment on the pleadings[,]” Pa.R.A.P. 1532(b), note, “[a]t any time after
the filing of a petition for review in an . . . original jurisdiction matter, the court may
on application enter judgment if the right of the applicant thereto is clear.” Pa.R.A.P.
1532(b). This Court has expounded:

             A motion for judgment on the pleadings is in the nature of
             a demurrer; all of the opposing party’s allegations are
             viewed as true and only those facts which have been
             specifically admitted by him may be considered against
             him. In reviewing a motion for judgment on the pleadings,
             the [] court may only consider the pleadings themselves
             and any documents properly attached thereto. A motion
             for judgment on the pleadings should be granted by a
             [] court only when the pleadings show there is no
             genuine issue of material fact and the moving party is
             entitled to judgment as a matter of law.

Trib Total Media, Inc. v. Highlands Sch. Dist., 3 A.3d 695, 698 n.2 (Pa. Cmwlth.
2010) (emphasis added; citations omitted). “[T]he burden is on the moving party to
prove the non-existence of any genuine issue of fact[,] and . . . all doubts as to the
existence of a genuine issue of a material fact must be resolved against the moving
party.” Lyman v. Boonin, 635 A.2d 1029, 1032 (Pa. 1993).


                                            5
   1. MRA
              DuBoise argues that this Court should grant the Application because he
has a clear statutory right to obtain his own mental health treatment records pursuant
to the MRA, DOC’s Policy is arbitrary, irrational, and unconstitutional, and there
are no material facts in dispute. DOC responds that this Court should deny the
Application because the pleadings fail to establish that DuBoise is entitled to the
requested relief, and there are genuine issues of material fact; namely, whether the
MRA applies to DOC and, if so, whether it requires DOC to allow DuBoise to
possess his medical records despite the legitimate penological interest protected by
the Policy.
              As DOC acknowledges, this Court’s decision on the Application turns
upon the MRA and DOC’s Policy. “As with all questions of statutory interpretation,
this case presents a pure question of law . . . .” Whalen v. Pub. Sch. Emps. Ret. Bd.,
265 A.3d 570, 574 (Pa. 2021) (emphasis added). DOC has not specified any other
outstanding genuine issue of material fact that would prevent this Court from
granting the Application. Accordingly, this Court will proceed to determine whether
DuBoise has a clear legal right to obtain and possess his mental health records under
the MRA and DOC’s Policy.
              In DuBoise I, this Court overruled DOC’s First Preliminary Objection
on the basis that it could not declare with certainty that the law would not permit
DuBoise to succeed in his mandamus challenge under the MRA. After review of
the MRA and the HFCA, the DuBoise I Court concluded that, in the absence of a
contrary DOC policy, DuBoise appeared to have a right to obtain and possess his
mental health treatment records under the MRA.




                                          6
   2. Policy
               However, DOC raised in its Answer and New Matter that,
notwithstanding the MRA, the Policy in Section 3.B.7.d of the Manual prevented
Rumcik from granting DuBoise’s Request.
               Section 3.B.7.d of the Manual specifies, in relevant part:

               Mental health information consists of both: (1)
               information learned from an inmate by a psychiatrist or
               psychologist during a counseling session in which the
               psychologist was acting as the inmate’s mental health
               therapist, and (2) information pertaining to medical
               treatment offered, recommended or furnished to an inmate
               for treatment of a mental health condition (information
               indicating that the inmate is taking antidepressant
               medication).
               (1) An inmate is permitted to discuss his/her general
               mental health treatment with members of the health
               care treatment staff. A [Form] DC-108 is not required
               for such discussions.[8] An inmate generally will not be
               permitted to receive a copy of records pertaining to
               his/her mental health treatment. Except as discussed
               below, a [Form] DC-108 signed by the inmate . . . must be
               obtained prior to releasing mental health treatment
               information.
               (2) An inmate may not possess the original of his/her
               mental health treatment records. An inmate that is

       8
         Section VI of the DC-ADM 003 Release of Information Policy Statement (DC-ADM 003
Policy Statement) adds that the DC-ADM 003 “does not create rights in any person.” DC-ADM
003                     Policy                  Statement                  at                   11,
www.cor.pa.gov/About%20Us/Documents/DOC%20Policies/003%20Release%20of%20Inform
ation.pdf (last visited May 17, 2022); see also Cabral v. Beard (Pa. Cmwlth. No. 622 M.D. 2010,
filed Apr. 14, 2011), slip op. at 6 (“DC-ADM 003 does not establish any right for an inmate to
possess copies of his medical records in his cell.”). Pursuant to Section 414(a) of this Court’s
Internal Operating Procedures, 210 Pa. Code § 69.414(a), an unreported panel decision of this
Court issued after January 15, 2008, may be cited for its persuasive value, but not as binding
precedent. Cabral and the other unreported cases cited herein are cited for their persuasive value.




                                                7
             representing himself/herself in actual litigation is
             permitted to obtain a copy of records pertaining to
             his/her mental health treatment through the discovery
             process. Requests for copies of mental health treatment
             records in connection with litigation must be referred to
             the attorney representing [DOC] in the litigation or, if
             there is no such attorney, to the Office of Chief Counsel,
             Legal Assistance Center.
             (3) A copy of mental health treatment records will be
             disseminated to a person or organization designated in a
             [Form] DC-108 signed by the inmate, including persons
             representing the inmate in litigation, except that mental
             health treatment records pertaining to one inmate may not
             be disseminated to another inmate.

DOC New Matter Ex. B at 3-12 (emphasis omitted; emphasis added).
             Because DuBoise has not filed pro se litigation that implicates his
mental health treatment and/or his mental health treatment records, the Policy
prohibits him from obtaining and possessing those records. DuBoise contends that
the Policy violates his constitutional right to equal protection, and is arbitrary and
irrational because he is not undergoing mental health treatment.
             “It is well-established that prison administrators must be afforded wide-
ranging deference in adopting and carrying out policies that in their reasonable
judgment are necessary to preserve order, discipline, and security.” DeHart v. Horn,
694 A.2d 16, 19 n.9 (Pa. Cmwlth. 1997). Notwithstanding, DOC’s policy-making
authority is not unfettered. This Court has explained:

             We apply a two-step approach in assessing [an inmate’s]
             constitutional challenge. See Brown [v. Dep’t of Corr.],
             932 A.2d [316,] 318 [(Pa. Cmwlth. 2007)]. First, we must
             determine whether the [DOC p]olicy infringes upon any
             of [the inmate’s] constitutional rights. If we answer that
             question in the affirmative, the second step is to determine
             whether the policy is nonetheless reasonable - i.e., whether
             it is “reasonably related to legitimate penological
             interests.” Brittain v. Beard, . . . 974 A.2d 479 ([Pa.] 2009)
             (Brittain) (citing Turner v. Safley, 482 U.S. 78 . . . (1987)).

                                           8
             In the second step of our analysis, we consider the
             following factors:
                 (1) whether there is a “valid, rational connection”
                 between the prison [policy] and the legitimate
                 governmental interest asserted to justify it; (2)
                 whether alternative means are open to inmates to
                 exercise the asserted right; (3) what impact an
                 accommodation of the asserted constitutional right
                 will have on guards, inmates, and prison resources;
                 and[] (4) whether there are “ready alternatives” to
                 the rule that would accommodate prisoners’ rights
                 at de minim[i]s cost to penological interests.
             [Brittain], 974 A.2d at 486. With respect to these factors
             (known generally as the “Turner [F]actors”), the [U.S.]
             Court of Appeals for the Third Circuit has explained:
                 These requirements “serve as guides to a single
                 reasonableness standard,” but the first [factor]
                 “‘looms especially large’ because it ‘tends to
                 encompass the remaining factors, and some of its
                 criteria are apparently necessary conditions.’”
             Ramirez v. Pugh, 379 F.3d 122, 126 (3d Cir. 2004)
             (quoting Waterman v. Farmer, 183 F.3d 208 (3d Cir.
             1999)). In assessing these factors, the courts give
             substantial deference to the professional judgment of
             prison administrators. Brittain, . . . 974 A.2d at 486.
             “[O]nce an inmate commences an action challenging a
             prison [policy], it is the obligation of [DOC] to set forth,
             in its answer to the inmate’s complaint, its belief that there
             is a valid and rational connection between the challenged
             [policy] and an enumerated legitimate penological
             interest.” Id. at . . . 487 (emphasis added). The burden
             then shifts to the inmate to prove the unreasonableness of
             DOC’s belief. Id. at . . . 487-88 (emphasis added).

Bussinger v. Dep’t of Corr., 29 A.3d 79, 83-84 (Pa. Cmwlth. 2011) (italic emphasis
omitted), aff’d sub nom. Bussinger v. Pa. Dep’t of Corr., 65 A.3d 289 (Pa. 2013).
             In the instant matter, DOC asserted “its belief that there is a valid and
rational connection between the [Policy] and an enumerated legitimate penological
interest,” Bussinger, 29 A.3d at 84 (quoting Brittain, 974 A.2d at 487), so this Court
                                           9
must determine if the Policy infringed upon any of DuBoise’s constitutional rights.
See Turner; Brittain.


       a. Constitutional Right
              DuBoise expounds in his brief that, since the MRA does not limit non-
prisoners from accessing their own medical records, the Policy represents “invidious
discrimination against prisoners” in violation of the Equal Protection Clause of the
U.S. Constitution’s Fourteenth Amendment. DuBoise Br. at 12.
              Section 1 of the Fourteenth Amendment to the U.S. Constitution
provides, in relevant part, that “[n]o State shall . . . deny to any person within its
jurisdiction the equal protection of the laws.” U.S. CONST. amend. XIV, § 1. Article
1, section 26 of the Pennsylvania Constitution declares: “Neither the Commonwealth
nor any political subdivision thereof shall deny to any person the enjoyment of any
civil right, nor discriminate against any person in the exercise of any civil right.” Pa.
Const. art. I, § 26. “Together, [article 1, section 1 and article 1, section 26 of the
Pennsylvania Constitution] are understood to establish a right to equal protection of
the laws equivalent to that established in the [U.S.] Constitution.”9 Smires v.
O’Shell, 126 A.3d 383, 393 n.7 (Pa. Cmwlth. 2015), as amended (Oct. 26, 2015).
“[The Pennsylvania] Supreme Court has held that ‘[t]he Equal Protection Clause . . .
does not obligate the government to treat all persons identically, but merely assures
that all similarly[-]situated persons are treated alike.’” Garrison v. Dep’t of Corr.,
16 A.3d 560, 564 (Pa. Cmwlth. 2011) (quoting Small v. Horn, 722 A.2d 664, 672



       9
         Accordingly, “[the Pennsylvania] Supreme Court has held that the equal protection
provisions of the Pennsylvania Constitution are analyzed under the same standards used by the
[U.S.] Supreme Court when reviewing equal protection[] claims under the Fourteenth Amendment
to the [U.S.] Constitution.” Muscarella v. Commonwealth, 87 A.3d 966, 972 n.8 (Pa. Cmwlth.
2014).
                                             10
(Pa. 1998)). Further, “prisoners do not shed all constitutional rights at the prison
gate[.]” Sandin v. Conner, 515 U.S. 472, 485 (1995).
             Having determined that the Policy limits the MRA’s application to
DuBoise based on his inmate status, thereby implicating his constitutional right to
equal protection under the law, this Court must now apply the Turner Factors to
assess whether the Policy “is nonetheless reasonable - i.e., whether it is ‘reasonably
related to legitimate penological interests.’” Bussinger, 29 A.3d at 83 (quoting
Brittain, 974 A.2d at 486) (italic emphasis omitted).


      b. Reasonableness (Turner Factors)
             Although inmates do not relinquish all of their constitutional rights
upon incarceration,

             [p]rison inmates do not enjoy the same level of
             constitutional protections afforded to non-incarcerated
             citizens. As the Robson [v. Biester, 420 A.2d 9 (Pa.
             Cmwlth. 1980) C]ourt observed, “incarceration brings
             about the necessary withdrawal or limitation of many
             privileges and rights, a retraction justified by the
             considerations underlying our penal system.” [Id.] at 13
             (citing Price v. Johnston, 334 U.S. 266 . . . (1948)).

Bronson v. Cent. Off. Rev. Comm., 721 A.2d 357, 359 (Pa. 1998). Thus, the U.S.
Supreme Court has ruled that “when a prison [policy] impinges on inmates’
constitutional rights, the [policy] is valid if it is reasonably related to legitimate
penological interests.” Turner, 482 U.S. at 89.
             Accordingly, the first Turner Factor requires this Court to determine
“whether there is a ‘valid, rational connection’ between the [Policy] and the
legitimate governmental interest asserted to justify it[.]” Bussinger, 29 A.3d at 84
(quoting Brittain, 974 A.2d at 486). “[DOC’s] burden here is not high. [DOC] need
only set forth [its] ‘belief that there is a valid and rational connection between the

                                         11
[Policy] and an enumerated legitimate penological interest.’” Id. at 84 (quoting
Brittain, 974 A.2d at 487). The Bussinger Court expounded:

             The question under the first prong of Turner, . . . is not
             whether DOC has a purpose behind the [c]hallenged
             [p]olicy, or even whether the [c]hallenged [p]olicy is
             effective. Instead, the question is whether the [c]hallenged
             [p]olicy has a valid and rational connection to a
             “legitimate penological interest.” It is this connection to
             an interest unique to our prison system that justifies
             the substantial deference we afford DOC in these types
             of cases:
                 We must accord substantial deference to the
                 professional judgment of prison administrators,
                 who bear a significant responsibility for defining
                 the legitimate goals of a corrections system and for
                 determining the most appropriate means to
                 accomplish them.
             Overton v. Bazzetta, 539 U.S. 126, 132, . . . (2003).

Bussinger, 29 A.3d at 86 (emphasis added).

             [C]ourts have recognized legitimate penological interests
             in (a) maintaining internal security for the protection of
             prison employers, prisoners, and visitors; (b) deterring the
             use of drugs and alcohol in prisons; (c) preventing future
             crime; (d) the rehabilitation of inmates; (e) fair and
             appropriate treatment among inmates; (f) curbing
             sexually-offensive behavior in the prison; and (g)
             controlling/eliminating the flow of contraband into
             prisons.
Id. at 87; see also Pell v. Procunier, 417 U.S. 817 (1974).
             Here, DOC’s enumerated penological interest is in protecting mental
health treatment relationships so as to provide inmates with the best possible
treatment, insure staff safety, and maintain security, all of which is unique to a
correctional institution setting. See DOC New Matter ¶¶ 8-9. DuBoise responded
that the Policy should be applied on a case-by-case basis, and an exception should


                                         12
be made when the inmate is no longer seeking mental health treatment. See DuBoise
Resp. to New Matter at 2.
               However, DOC reiterates its long-standing position that allowing an
inmate to obtain and possess his mental health treatment records constitutes a valid
threat to ongoing relationships with treatment staff and related evaluation efficacy
which, even after treatment has ended, would leave decision-makers without the
benefit of accurate professional observations necessary to make current and future
placements and, ultimately, release the inmate from custody.10 DOC has a clear

       10
           This Court observes that federal courts have historically refused to compel DOC to
produce mental health treatment records to inmates in an effort to protect its stated penological
interest. See Mercaldo v. Wetzel (M.D. Pa. No. 1:13-CV-1139, filed Oct. 6, 2016) (wherein the
inmate was not under the care of mental health providers and his lawsuit did not implicate his
mental health treatment, the U.S. District Court refused to compel DOC to produce the inmate’s
mental health records, relying on DOC’s concern that “release of an inmate’s mental[] health
records would reveal to the inmate candid evaluations of the inmate by professionals - information
that [DOC] guards carefully [] avoid revealing . . . to inmates, who could use the information to
help them manipulate future evaluations, and could undermine [DOC’s] interest in providing
adequate mental[] health treatment to inmates”), 2016 WL 5851958, at *6; Spencer v. Collins
(M.D. Pa. No. 3:12-CV-00616, filed Sept. 12, 2013) (wherein the court declined to order DOC to
produce an inmate’s mental health records, not only because his lawsuit did not challenge his
mental health treatment, but based on DOC’s position that releasing them would affect institutional
safety and security, in that “the release of [such] records to inmates will expose mental health
treatment staff to possible retaliation by the inmates, and additionally may compromise the
treatment process”), 2013 WL 5176747, at *2; and Banks v. Beard (M.D. Pa. No. 3:CV-10-1480,
filed July 17, 2013) (wherein the court refused to order DOC to disclose an inmate’s mental health
treatment records because the lawsuit implicated only his mental health diagnoses (which DOC
could stipulate to), recognizing that “were [mental health records] made available to inmates or
the public, DOC professionals would tend to refrain from entering candid opinions and
evaluations[, so] . . . decision-makers would not have the benefit of honest observations . . . [; and],
if an inmate knows how DOC staff will evaluate him and how particular behaviors are likely to be
interpreted, he is capable of manipulating the resulting determination, which could lead to
inaccurate assessments, improper institutional placements, and possible premature release from
custody” (quotation marks and internal record citations omitted)), 2013 WL 3773837, at *3.
        This Court acknowledges: “‘Generally, decisions of federal district courts and courts of
appeals are not binding on this Court, . . . but they may have persuasive value.’ Unreported federal
court decisions may also have persuasive value.” O’Toole v. Pa. Dep’t of Corr., 196 A.3d 260,
271 n.15 (Pa. Cmwlth. 2018) (quoting Nagle v. TrueBlue, Inc., 148 A.3d 946, 959 n.15 (Pa.
Cmwlth. 2016)). This Court relies on the federal cases cited herein for their persuasive value.
                                                  13
interest in ensuring that inmates receive adequate and meaningful mental health
treatment upon which decision-makers can rely.11 Denying inmate access to candid
mental health opinions and evaluations, and thereby protecting inmate relationships
with treatment staff, represents a valid and rational way to protect that penological
interest. Thus, “[i]t is . . . an interest unique to our prison system that justifies the
substantial deference we afford DOC in these types of cases[.]” Bussinger, 29 A.3d
at 86. Accordingly, this Court concludes that DOC has satisfactorily enumerated a
legitimate penological interest for the Policy.
               The second Turner Factor calls upon this Court to look at “whether
alternative means are open to inmates to exercise the asserted right[.]” Bussinger,
29 A.3d at 84 (quoting Brittain, 974 A.2d 486). In this case, the Policy not only
allows inmates to obtain their mental health treatment records when the records are
at issue and properly obtained during discovery in pro se litigation, but, in the
absence of ongoing pro se litigation, inmates may discuss their mental health
treatment with staff. See Policy, Section 3.B.7.d of the Manual.
               The third Turner Factor requires this Court to consider the impact that
allowing inmates to obtain and possess their mental health treatment records would
have on guards, inmates, and prison resources. See Brittain; Bussinger. The threat
to mental health treatment staff and their relationships with inmates if inmates are
permitted to know their candid opinions and evaluations is the enumerated basis for
DOC’s Policy. It is also reasonable to conclude that guards and other inmates would




       11
          Even the MRA anticipated circumstances in which medical record access could or should
be restricted or denied. Section 6155(a) of the MRA states: “[T]he health care facility having
custody of the charts or records shall have standing to apply to the court . . . for a protective order
denying, restricting or otherwise limiting access to and use of the copies or original charts and
records.” 42 Pa.C.S. § 6155(a).


                                                 14
be impacted if staff cannot honestly record their assessments and misdiagnoses lead
to erroneous institutional placement.
             Pursuant to the fourth Turner Factor, this Court must evaluate whether
there are ready alternatives to the Policy that would accommodate inmates’ rights at
de minimis cost to penological interests. See Brittain; Bussinger. The Bussinger
Court explained:

             [T]he absence of ready alternatives is evidence of the
             reasonableness of a prison regulation. By the same token,
             the existence of obvious, easy alternatives may be
             evidence that the regulation is not reasonable, but is an
             “exaggerated response” to prison concerns. This is not a
             “least restrictive alternative” test: prison officials do not
             have to set up and then shoot down every conceivable
             alternative method of accommodating the claimant’s
             constitutional complaint. But if an inmate claimant can
             point to an alternative that fully accommodates the
             prisoner’s rights at de minimis cost to valid penological
             interests, a court may consider that as evidence that the
             regulation does not satisfy the reasonable relationship
             standard.
Bussinger, 29 A.3d at 92 (quoting Turner, 482 U.S. at 90).
             DuBoise’s suggestion that a ready alternative would be for DOC to
modify the Policy with an exception for inmates not currently undergoing mental
health treatment lacks merit because it is reasonable to conclude that, as long as an
inmate remains a DOC inmate, the potential that he may need to undergo future
psychological evaluation or treatment, and/or that DOC staff may need to rely on his
mental health treatment records, is ongoing. Thus, DOC’s legitimate penological
interest in maintaining safe and effective treatment relationships continues to exist,
and the fact that an inmate may no longer be undergoing mental health treatment is
immaterial. Accordingly, there are no ready alternatives to the Policy that would
accommodate prisoners’ rights at de minimis cost to penological interests.



                                          15
             Having determined that DOC has a legitimate penological interest in
the Policy’s prohibition on inmates possessing their mental health treatment records,
and since DuBoise did not present sufficient justification in the pleadings to disprove
the Policy’s validity, see Bussinger; Brittain, this Court concludes that the Policy
does not unreasonably infringe on DuBoise’s equal protection rights. Because the
Policy satisfies the two-step constitutional analysis, see Bussinger, DuBoise is not
“entitled to judgment as a matter of law” on the basis that the Policy violates his
constitutional right to equal protection. Trib Total Media, Inc., 3 A.3d at 698 n.2.
Accordingly, the Application must be denied.


                                     Conclusion
             For all of the above reasons, the Application is denied.


                                        _________________________________
                                        ANNE E. COVEY, Judge




                                          16
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Ryan DuBoise,                       :
                 Petitioner         :
                                    :
           v.                       :

Bob Rumcik,                         :   No. 566 M.D. 2020
                 Respondent         :

                                ORDER

           AND NOW, this 7th day of June, 2022, Ryan DuBoise’s Application
for Summary Relief is DENIED.



                                 _________________________________
                                 ANNE E. COVEY, Judge